Title: To Thomas Jefferson from Jacob Van Staphorst, 25 July 1798
From: Staphorst, Jacob van
To: Jefferson, Thomas


          
            Dear Sir:
            Paris the 25th. July 1798.
          
          Your much esteemed favor of the 30th. may with your inclosed to my house of Amsterdam, together with a packet of letters you have addressed to me for Genl. Kosciuszko have duly come to hand the 20th. Instt. As the General himself had arrived here Some days before and was introduced to me for information, how he could best dispose here of the Bills he brought with him on Amsterdam, and of which you have remitted the Triplicates to the House under his endorsement, I happily had the opportunity of fulfilling your intention before knowing it, of giving him the necessary assistance, and addressed him for that purpose  to my good friends Mess. Hottinguer & Co., one of the best houses here, for the negotiation of those Bills and to furnish him in the meantime with the money, he should Stay in need of; and you may depend upon Sir, that as well the house in Amsterdam, as myself here Shall, agreable to your desire render the General every further Services in our power, as your honorable Recommandation and his own personal worthy Caracter merit.
          Knowing your Sentiments and Zeal for the welfare and happiness of your Country I do easily conceive Sir, that the Situation of it with respect to the War of Europe must give you the most Sollicitous concern. I hope however with you, that measures for keeping your Peace may still be found in the prudence and the Interests of all parties, and this hope has increased with me by the letter of the minister of foreign affairs of this Republick to Mr. Gerry, published here this day in the papers, which Shews at least the good disposition of this Government.
          I am with Sentiments of the greatest Esteem & regard Dear Sir! Your devoted friend & Servt.
          
            Jacob van Staphorst
          
        